[ablthirdamendmentoct2019001.jpg]
EXECUTION VERSION THIRD AMENDMENT TO CREDIT AGREEMENT THIRD AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”) dated as of October 21, 2019 among ROADRUNNER
TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”), each of
the Subsidiaries of the Company identified as “Subsidiary Guarantors” on the
signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “ABL Administrative Agent”), each of which is a party
to the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the ABL Administrative Agent are parties
to that certain Credit Agreement dated as of February 28, 2019 (as amended,
supplemented, or otherwise modified from time to time prior to this Amendment
and as in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”, and as amended by this Amendment and as may be
further amended, supplemented or otherwise modified and in effect from time to
time, the “Amended Credit Agreement”). WHEREAS, the Company and the Subsidiary
Guarantors request that the Lenders and the ABL Administrative Agent amend the
Existing Credit Agreement in certain respects, and the Lenders party hereto and
the ABL Administrative Agent are willing to so amend the Existing Credit
Agreement, as set forth below. NOW THEREFORE, in consideration of the foregoing
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Amendment, terms defined in the
Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. The Company, the Subsidiary
Guarantors, the Lenders and the ABL Administrative Agent agree that on the Third
Amendment Effective Date, the Existing Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the changed pages (including the
Specified Disposition Summary in Schedule A) attached as Exhibit A hereto. Each
of the parties acknowledges and agrees that its obligations under the Loan
Documents are, effective as of the Third Amendment Effective Date, modified as
necessary to accommodate the amendment of the Existing Credit Agreement pursuant
hereto. Section 3. Representations and Warranties of the Loan Parties. The Loan
Parties represent and warrant to the ABL Administrative Agent and the Lenders
that as of the Third Amendment Effective Date: 3.01. each of the representations
and warranties set forth in the Amended Credit Agreement and in the other Loan
Documents are true and correct in all respects (or in all material respects for
such representations and warranties that are not by their terms already
qualified as to materiality) as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all respects (or in all material
respects for such representations and warranties that are not by their terms
already qualified as to materiality) as of such earlier date, and except that
for purposes of this Section 3.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the
AmericasActive:14002698.6



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019002.jpg]
representations and warranties contained in Section 6.05(b) of the Amended
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (b) of Section 7.01 of the Amended Credit
Agreement; and 3.02. both immediately before and after giving effect to this
Amendment and the transactions contemplated hereby, no Default shall have
occurred and be continuing, or would result therefrom. Section 4. Conditions
Precedent to this Amendment. This Amendment shall become effective as of the
date, upon which each of the following conditions precedent shall be satisfied
or waived (the “Third Amendment Effective Date”): 4.01. Amendment. The ABL
Administrative Agent shall have received counterparts of this Amendment,
executed by the Loan Parties, the ABL Administrative Agent and the Required
Supermajority Lenders. 4.02. Term Loan Amendment. The ABL Administrative Agent
shall have received a fully executed copy of the Third Amendment to the Term
Loan Agreement with substantially similar amendments to this Amendment and
otherwise in form and substance acceptable to the ABL Administrative Agent.
4.03. Amendment Fee. As consideration for the agreements set forth herein, the
Company agrees to pay to the Lenders on a pro rata basis an amendment fee equal
to $250,000. 4.04. Costs and Expenses. The Company shall have paid all
reasonable and documented and invoiced out-of-pocket costs and expenses of the
ABL Administrative Agent in connection with this Amendment. Section 5. Reference
to and Effect Upon the Existing Credit Agreement. 5.01. Except as specifically
amended or waived above, the Existing Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect and are hereby
ratified and confirmed. 5.02. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the ABL
Administrative Agent or any Lender under the Existing Credit Agreement or any
Loan Document, nor constitute a waiver of any provision of the Existing Credit
Agreement or any Loan Document, except as specifically set forth herein. Section
6. Ratification of Liability. As of the Third Amendment Effective Date, the
Company and the other Loan Parties, as debtors, grantors, pledgors, guarantors,
assignors, or in other similar capacities in which such parties grant liens or
security interests in their properties or otherwise act as accommodation parties
or guarantors, as the case may be, under the Loan Documents to which they are a
party, hereby ratify and reaffirm all of their payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such Loan Documents to which they are a party, and ratify and reaffirm their
grants of liens on or security interests in their properties pursuant to such
Loan Documents to which they are a party, respectively, as security for the
Obligations, and as of the Third Amendment Effective Date, each such Person
hereby confirms and agrees that such liens and security interests hereafter
secure all of the Obligations, including, without limitation, all additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Amendment, the Amended Credit Agreement or any other Loan Document. As of the
Third Amendment Effective Date, the Company and the other Loan Parties further
agree and reaffirm that the Loan Documents to which they are parties now 2
AmericasActive:14002698.6



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019003.jpg]
apply to all Obligations as defined in the Amended Credit Agreement (including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Amendment, the Amended Credit Agreement
or any other Loan Document). As of the Third Amendment Effective Date, the
Company and the other Loan Parties (a) further acknowledge receipt of a copy of
this Amendment, (b) consent to the terms and conditions of same, and (c) agree
and acknowledge that each of the Loan Documents to which they are a party remain
in full force and effect and is hereby ratified and confirmed. Section 7.
Miscellaneous. Except as herein provided, the Existing Credit Agreement shall
remain unchanged and in full force and effect. This Amendment is a Loan Document
for all purposes of the Amended Credit Agreement. This Amendment may be executed
in any number of counterparts, and by different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of a counterpart
signature page by facsimile transmission or by e-mail transmission of an Adobe
portable document format file (also known as a “PDF” file) shall be effective as
delivery of a manually executed counterpart signature page. Section headings
used in this Amendment are for reference only and shall not affect the
construction of this Amendment. Section 8. GOVERNING LAW. THIS AMENDMENT, AND
THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS. Section 9. Release and
Waiver. The Loan Parties each do hereby release the ABL Administrative Agent and
each of the Lenders and each of their officers, directors, employees, agents,
attorneys, personal representatives, successors, predecessors and assigns from
all manner of actions, cause and causes of action, suits, deaths, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims and demands, whatsoever, in law or in equity, and particularly, without
limiting the generality of the foregoing, in connection with the Amended Credit
Agreement and the other Loan Documents and any agreements, documents and
instruments relating to the Amended Credit Agreement and the other Loan
Documents and the administration of the Amended Credit Agreement and the other
Loan Documents, all indebtedness, obligations and liabilities of the Loan
Parties to the ABL Administrative Agent or any Lender and any agreements,
documents and instruments relating to the Amended Credit Agreement and the other
Loan Documents (collectively, the “Claims”), which the Loan Parties now have
against the ABL Administrative Agent or any Lender or ever had, or which might
be asserted by their heirs, executors, administrators, representatives, agents,
successors, or assigns based on any Claims which exist on or at any time prior
to the date of this Amendment. The Loan Parties expressly acknowledge and agree
that they have been advised by counsel in connection with this Amendment and
that they each understand that this Section 9 constitutes a general release of
the ABL Administrative Agent and the Lenders and that they each intend to be
fully and legally bound by the same. The Loan Parties further expressly
acknowledge and agree that this general release shall have full force and effect
notwithstanding the occurrence of a breach of the terms of this Amendment or an
Event of Default or Default under the Amended Credit Agreement. [signature pages
follow] 3 AmericasActive:14002698.6



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019004.jpg]




--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019005.jpg]




--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019006.jpg]




--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019007.jpg]




--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019008.jpg]




--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019009.jpg]
EXHIBIT A Changed pages to Credit Agreement [Attached.]



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019010.jpg]
EXECUTION VERSION CONFORMED THROUGH SECONDTHIRD AMENDMENT, DATED SEPTEMBER
13OCTOBER 21, 2019 CREDIT AGREEMENT Dated as of February 28, 2019 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., as a Borrower and THE SUBSIDIARIES OF
ROADRUNNER TRANSPORTATION SYSTEMS, INC. SIGNATORY HERETO AS SUBSIDIARY
GUARANTORS, each as a Guarantor, and CERTAIN FINANCIAL INSTITUTIONS, as Lenders,
and BMO HARRIS BANK N.A., as Administrative Agent and Swing Line Lender, and BMO
CAPITAL MARKETS CORP., and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Joint Lead
Arrangers and Joint Book Runners AmericasActive:14016681.114016681.2



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019011.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 4648 1.03 Accounting Terms 4748 1.04
Uniform Commercial Code 4849 1.05 Rounding 4849 1.06 Times of Day 4849 1.07
Letter of Credit Amounts 4850 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
4850 2.01 Loan Commitments 4850 2.02 Borrowings, Conversions and Continuations
of Loans 5052 2.03 Letters of Credit 5253 2.04 Swing Line Loans 5860 2.05
Repayment of Loans 6163 2.06 Prepayments 6163 2.07 Termination or Reduction of
Commitments 6365 2.08 Interest 6466 2.09 Fees 6466 2.10 Computation of Interest
and Fees 6567 2.11 Evidence of Debt 6567 2.12 Payments Generally; the
Administrative Agent’s Clawback 6668 2.13 Sharing of Payments by Lenders 6770
2.14 Settlement Among Lenders 6870 2.15 Nature and Extent of Each Borrower’s
Liability 6971 2.16 Cash Collateral 7274 2.17 Defaulting Lenders 7375 2.18
Increase in Revolving Credit Commitments 7577 2.19 Designation of Subsidiaries
as Unrestricted Subsidiaries 7678 ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY 7779 3.01 Taxes 7779 3.02 Illegality 8083 3.03 Inability to Determine
Rates; Discontinuation of LIBOR 8183 3.04 Increased Costs; Reserves on LIBOR
Loans 8284 3.05 Compensation for Losses 8386 i



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019012.jpg]
3.06 Mitigation Obligations; Replacement of Lenders 8486 ARTICLE IV SECURITY AND
ADMINISTRATION OF COLLATERAL 8487 4.01 Security 8487 4.02 Collateral
Administration 8587 4.03 After Acquired Property; Further Assurances 8689 4.04
Cash Management 8790 4.05 Information Regarding Certain Collateral 8991 ARTICLE
V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 8992 5.01 Conditions of Initial
Credit Extension 8992 5.02 Conditions to all Credit Extensions 9295 ARTICLE VI
REPRESENTATIONS AND WARRANTIES 9395 6.01 Existence, Qualification and Power 9395
6.02 Authorization; No Contravention 9396 6.03 Governmental Authorization; Other
Consents 9396 6.04 Binding Effect 9396 6.05 Financial Statements; No Material
Adverse Effect 9396 6.06 Litigation 9497 6.07 No Default 9497 6.08 Ownership of
Property; Liens 9497 6.09 Environmental Compliance 9597 6.10 Insurance 9598 6.11
Taxes 9698 6.12 ERISA Compliance 9699 6.13 Subsidiaries and Equity Interests
9799 6.14 Margin Regulations; Investment Company Act 97100 6.15 Disclosure 97100
6.16 Compliance with Laws 97100 6.17 Intellectual Property; Licenses, Etc 97100
6.18 Labor Matters 98100 6.19 Deposit Accounts, Securities Accounts and
Commodity Accounts 98101 6.20 Accounts 98101 6.21 Anti-Terrorism Laws and
Foreign Asset Control Regulations 99102 6.22 Brokers 100103 6.23 Customer and
Trade Relations 100103 6.24 Material Contracts 101103 6.25 Casualty 101103 ii



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019013.jpg]
6.26 Senior Indebtedness 101104 6.27 Relations with Vendors and Customers 101104
6.28 Aircraft Parts 101104 6.29 Rolling Stock 101104 6.30 Aircraft Matters.
102105 6.31 No Agency Relationship 103105 6.32 Beneficial Ownership
Certification 103 6.32 106 ARTICLE VII AFFIRMATIVE COVENANTS 103106 7.01
Financial Statements 103106 7.02 Borrowing Base Certificate; Other Information
104107 7.03 Notices 106109 7.04 Payment of Obligations 107110 7.05 Preservation
of Existence, Etc 107110 7.06 Maintenance of Properties 108111 7.07 Maintenance
of Insurance; Condemnation Proceeds 108111 7.08 Compliance with Laws 109112 7.09
Books and Records 109112 7.10 Inspection Rights and Appraisals; Meetings with
the Administrative Agent 109112 7.11 Use of Proceeds 110113 7.12 New
Subsidiaries 110113 7.13 Compliance with ERISA 111114 7.14 Further Assurances
111114 7.15 Licenses 112115 7.16 Environmental Laws 112115 7.17 Leases,
Mortgages and Third-Party Agreements 112115 7.18 Material Contracts 112115 7.19
Treasury Management and Other Services 113116 7.20 Freight Payables 113116 7.21
Post-Closing Agreements 113116 7.22 Beneficial Ownership Regulation. 1137.22
Beneficial Ownership Regulation 116 . The Borrower shall provide written notice
of any applicable changes relating to compliance with the Beneficial Ownership
Regulation and shall deliver to the Administrative Agent any information and
documentation reasonably requested by the Administrative Agent or any Lender for
purpose of compliance with the Beneficial Ownership Regulation. 116 ARTICLE VIII
NEGATIVE COVENANTS 114117 8.01 Indebtedness 114117 iii



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019014.jpg]
8.02 Liens 116120 8.03 Investments 117121 8.04 Fundamental Changes 119122 8.05
Dispositions 119123 8.06 Restricted Payments 120124 8.07 Change in Nature of
Business 121124 8.08 Transactions with Affiliates 121124 8.09 Burdensome
Agreements 121125 8.10 Use of Proceeds 121125 8.11 Prepayment of Indebtedness;
Amendment to Material Agreements 121125 8.12 Financial Covenant 122126 8.13
Creation of New Subsidiaries 122126 8.14 Securities of Subsidiaries 123126 8.15
Sale and Leaseback 123126 8.16 Organization Documents; Fiscal Year 123127 8.17
[Reserved]. 123127 8.18 Anti-Money Laundering and Terrorism Laws and Regulations
123127 8.19 Economic Sanctions Laws and Regulations 124128 8.20 No Agency
Relationship 124128 8.21 Aircraft Operations 124128 ARTICLE IX EVENTS OF DEFAULT
AND REMEDIES 124events of default and remedies 128 9.01 Events of Default 124128
9.02 Remedies Upon Event of Default 126130 9.03 Application of Funds 127131
ARTICLE X ADMINISTRATIVE AGENT 129133 10.01 Appointment and Authority 129133
10.0210.03 Rights as a Lender 129133 10.0310.04 Exculpatory Provisions 129133
10.0410.05 Reliance by the Administrative Agent 130134 10.0510.06 Delegation of
Duties 131135 10.0610.07 Resignation of the Administrative Agent 131135
10.0710.08 Non-Reliance on the Administrative Agent and Other Lenders 132136 iv



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019015.jpg]
10.0810.09 No Other Duties, Etc 132136 10.0910.10 The Administrative Agent May
File Proofs of Claim; Credit Bidding 132136 10.10 Collateral Matters 133 10.11
Other Collateral Matters 133137 10.12 Other Collateral Matters 138 10.13 Credit
Product Arrangement Provisions 134138 ARTICLE XI MISCELLANEOUS 135139 11.01
Amendments, Etc 135139 11.02 Notices; Effectiveness; Electronic Communication
138142 11.03 No Waiver; Cumulative Remedies 139144 11.04 Expenses; Indemnity;
Damage Waiver 140144 11.05 Marshalling; Payments Set Aside 142146 11.06
Successors and Assigns 142147 11.07 Treatment of Certain Information;
Confidentiality 147152 11.08 Right of Setoff 148153 11.09 Interest Rate
Limitation 149153 11.10 Counterparts; Integration; Effectiveness 149153 11.11
Survival 149153 11.12 Severability 149154 11.13 Replacement of Lenders 150154
11.14 Governing Law; Jurisdiction; Etc 151155 11.15 Waiver of Jury Trial 151156
11.16 Electronic Execution of Assignments and Certain Other Documents 152156
11.17 USA PATRIOT Act Notice 152156 11.18 No Advisory or Fiduciary
Responsibility 152157 11.19 Attachments 153157 11.20 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 153157 11.21 Real Estate
Collateral…………………………………………………………………………152 ARTICLE XII CONTINUING GUARANTY 154159
12.01 Guaranty 154159 12.02 Rights of Lenders 155159 12.03 Certain Waivers
155159 12.04 Obligations Independent 155160 12.05 Subrogation 155160 12.06
Termination; Reinstatement 156160 v



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019016.jpg]
12.07 Subordination 156160 12.08 Stay of Acceleration 156160 12.09 Condition of
Borrowers 156161 12.10 Keepwell 156161 vi



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019017.jpg]
SCHEDULES 1.01 Existing Letters of Credit 1.02 Unrestricted Subsidiaries 1.03
[Reserved] 1.04 [Reserved] 2.01 Commitments and Applicable Percentages 4.05
Information Regarding Collateral 6.06 Litigation 6.08 Owned and Ground Lease
Real Property 6.09 Environmental Matters 6.10 Insurance 6.12 Pension Plans 6.13
Subsidiaries and Equity Interests 6.18 Labor Matters 6.19 Deposit Accounts,
Securities Accounts and Commodity Accounts 6.24 Material Contracts 6.28 Aircraft
Parts Locations 6.29(a) Rolling Stock 6.29(b) Rolling Stock Locations 6.30(a)
Aircraft 6.30(b) Aircraft Locations 7.21 Post-Closing Agreements 8.01 Existing
Indebtedness 8.02 Existing Liens 8.03 Existing Investments 8.08 Transactions
with Affiliates 11.02 Addresses for Notices 11.06 Disqualified Institutions A
Specified Disposition Summary EXHIBITS Form of A Revolving Credit Loan Note B
Compliance Certificate C Security Agreement D Borrowing Base Certificate E
Assignment and Assumption Agreement F Joinder Agreement F Joinder Agreement vii



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019018.jpg]
CREDIT AGREEMENT This Credit Agreement (this “Agreement”) is entered into as of
February 28, 2019, among Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Company”), those additional Persons that are joined as a party
hereto by executing a joinder (the Company and such joined Persons each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), each of the Subsidiaries of the Company identified as “Subsidiary
Guarantors” on the signature pages to this Agreement (together with those
additional entities that hereafter become parties hereto as “Subsidiary
Guarantors” in accordance with the terms hereof, individually, a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”), each of the Lenders
form time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BMO Harris Bank N.A., as Administrative Agent, Swing Line Lender
and a Letter of Credit Issuer. Preliminary Statements A. The Borrowers have
requested that Lenders, the Swing Line Lender and the Letter of Credit Issuer
provide certain credit facilities to the Borrowers to finance their mutual and
collective business enterprise. B. Lenders are willing to provide the credit
facilities on the terms and conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “ABL Priority Collateral” has the
meaning given such term in the Intercreditor Agreement. “Acceptable Letters of
Credit” means one or more standby letters of credit satisfying each of the
following: (a) issued by HSBC Bank USA, National Association or another bank
acceptable to the Administrative Agent, (b) Elliott Associates, L.P.a Permitted
Holder is the applicant, (c) BMO, as administrative agent, is the beneficiary,
(d) expiration no earlier than DecemberMarch 31, 20192020, (e) may be drawn by
the Administrative Agent upon the earlier of (i) an Event of Default and (ii) 30
days prior the expiration date for such letter of credit if it has not been
replaced or extended on terms and conditions acceptable to the Administrative
Agent and the Required Lenders and (f) otherwise on terms and conditions
acceptable to the Administrative Agent and the Required Lenders; provided that
the Administrative Agent shall return such letter of credit (and remove such
letter of credit from the Borrowing Base) upon request of the Borrower Agent and
satisfaction of the following conditions: (i) as of the date of return of such
letter of credit and immediately after giving effect thereto, no Event of
Default has occurred and is continuing, (ii) Adjusted Excess Availability
immediately before and after giving Pro Forma Effect to return of such letter of
credit (and removing such letter of credit from the Borrowing Base), and on an
average basis after giving Pro Forma Effect to return of such letter of credit
(and removing such letter of credit from the Borrowing Base) during the thirty
(30) consecutive day period ending on and including the date of return of such
letter of credit, shall be not less than, the greater of (A) 20.0% of the
Maximum Borrowing Amount and (B) $40,000,000 and (iii) the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower Agent
certifying as to 1



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019019.jpg]
compliance with the preceding clauses and demonstrating (in reasonable detail)
the calculations required therebyPayment Conditions. “Acceptable Letter of
Credit Reimbursement Agreement” means that certain RRTS – Elliott Letter of
Credit Fee Letter dated as of August 2, 2019 among the Permitted Holders and the
Company, as amended by the First Amendment to Fee Letter dated as of August 20,
2019 and the Second Amendment to Fee Letter dated as of October 21, 2019.
“Account” means “accounts” as defined in the UCC. “Account Debtor” means any
Person who is obligated under or on account of any Account. “ACH” means
automated clearing house transfers. “Acquisition” means the acquisition of (a) a
controlling equity or other ownership interest in another Person, whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person. “Additional Commitment Lender” has the meaning
specified in Section 2.18(c). “Adjusted Excess Availability” means Availability
plus Qualified Unrestricted Cash. “Adjustment Date” has the meaning specified in
the definition of “Applicable Margin.” “Administrative Agent” means BMO Harris
Bank N.A., in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower Agent and the
Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent. “Affiliate” means, with respect to
a specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agent Indemnitee” has the meaning specified in
Section 11.04(c). “Agent Indemnitee Liabilities” has the meaning specified in
Section 11.04(c). “Aggregate Revolving Credit Commitments” means, as at any date
of determination thereof, the sum of all Revolving Credit Commitments of all
Lenders at such date. “Agreement” has the meaning specified in the introductory
paragraph hereof. 2



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019020.jpg]
“Anti-Corruption Laws” shall have the meaning specified in Section 6.21.
“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.18.
“Applicable Margin” means: (a) prior to the Third Amendment Effective Date, with
respect to any Loan, the percentages per annum set forth in this Agreement as in
effect prior to the Third Amendment Effective Date; (b) on and after the Third
Amendment Effective Date, with respect to any Loan, the percentages per annum
set forth below, as based upon the Average Availability for the immediately
preceding fiscal quarter: Average Availability LIBOR FILO Base Rate FILO Level
LIBOR Loans Base Rate Loans Loans Loans I > $60,000,000 1.50% 0.50% 2.50% 1.50%
3.50% 1.50%2.50% ≤ $60,000,000 but II > $30,000,000 1.75% 0.75% 2.75% 1.75%
3.75% 1.75%2.75% III < $30,000,000 2.00% 1.00% 3.00% 2.00% 4.00% 2.00%3.00% From
the Closing Date until the first day of each fiscal quarter, commencing with
October 1, 2019 (the “Adjustment Date”) margins shall be determined as if Level
II were applicable. Thereafter, any increase or decrease in the Applicable
Margin resulting from a change in Average Availability shall become effective as
of each Adjustment Date based upon Average Availability for the immediately
preceding fiscal quarter. If any Borrowing Base Certificate (including any
required financial information in support thereof) of the Borrowers is not
received by Administrative Agent by the date required pursuant to Section
7.02(a), then the Applicable Margin shall be determined as if the Average
Availability for the immediately preceding fiscal quarter is at Level III until
such time as such Borrowing Base Certificate and supporting information are
received. “Applicable Percentage” means, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility, represented by the amount of the Revolving Credit
Commitment of such Revolving Credit Lender at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Applicable Percentage of each Revolving Credit Lender shall be the
Applicable Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender with respect to the Revolving Credit
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. “Applicable Revolving Credit Percentage” means with
respect to any Revolving Credit Lender at any time, such Revolving Credit
Lender’s Applicable Percentage in respect of the Revolving Credit Facility at
such time. “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Arrangers” means BMO Capital and
Wells Fargo Bank, National Association. 4



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019021.jpg]
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent. “Assumed Indebtedness” means Indebtedness of a Person
which is (a) in existence at the time such Person becomes a Subsidiary or (b)
assumed in connection with an Investment in or Acquisition of such Person, and
which, in each case, (i) has not been incurred or created in connection with, or
in anticipation or contemplation of, such Person becoming a Subsidiary, (ii)
only such Person (or its Subsidiaries so acquired) are obligors with respect to
such Indebtedness, (iii) such Indebtedness is not a revolving loan facility; and
(iv) such Indebtedness is not secured by any Liens on Accounts or Aircraft
Parts. “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, and (c) in respect of any sale and
leaseback transaction, the present value (discounted at the implied interest
rate in such transaction compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such sale and leaseback transaction (including any period for which such lease
has been extended or may, at the option of the lessor, be extended). “Audited
Financial Statements” means the audited Consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2017, and the related
Consolidated statement of operations, stockholders’ investment and cash flows
for the fiscal year of the Company and its Subsidiaries then ended, including
the notes thereto. “Auditor” has the meaning specified in Section 7.01(a).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii). “Availability” means (a) the Maximum Borrowing Amount minus (b)
Total Revolving Credit Outstandings. In calculating Availability at any time and
for any purpose under this Agreement, the Borrower Agent, on behalf of the
Borrowers, shall certify to the Administrative Agent that all accounts payable
and Taxes are being paid on a timely basis consistent with past practices
(absent which the Administrative Agent may establish a Reserve therefor).
“Availability Block” means an amount equal to (i) $10,000,000 until the
Consolidated Fixed Charge Coverage Ratio is equal to or greater than 1.25 to
1.00, as evidenced by the Compliance Certificate required by Section 7.02(c) for
the most recently ended Measurement Period, and (ii) $0 on the first Business
Day after delivery of such Compliance Certificate and at all times thereafter.a)
$10,000,000 plus (b) on and after the receipt of Net Cash Proceeds from the
Specified Disposition referenced in Section 1 of Schedule A hereto, the greater
of (i) $7,500,000 and (ii) 50% of the Unrestricted Net Cash Proceeds from the
Specified Disposition referenced in Section 1 of Schedule A hereto plus (c) on
and after the receipt of Net Cash Proceeds from the Specified Disposition
referenced in 5



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019022.jpg]
Section 2 of Schedule A hereto, the greater of (i) $1,500,000 and (ii) 50% of
the Unrestricted Net Cash Proceeds from the Specified Disposition referenced in
Section 2 of Schedule A hereto. “Availability Period” means in respect of the
Revolving Credit Facility, the period from the Closing Date to the Revolving
Credit Termination Date. “Availability Reserves” means, without duplication of
any other Reserves or items that are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate (a) to reflect
the impediments to the Administrative Agent’s ability to realize upon the
Collateral consisting of Eligible Accounts, (b) to reflect sums that any Loan
Party could reasonably be expected to be required to pay under any Section of
this Agreement or any other Loan Document (including taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay in a timely manner consistent
with past practice, (c) to reflect amounts for which claims are reasonably
expected to be asserted against the Collateral, the Administrative Agent or the
Lenders or (d) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on (but without duplication of
other reserves or adjustments): (i) Rent and Charge Reserves; (ii) customs
duties; (iii) outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes which could reasonably be expected to have priority over the interests of
the Administrative Agent in the Collateral; (iv) salaries, wages and benefits
due to employees of any Loan Party (including amounts for employee wage claims
for earned wages, vacation pay, health care reimbursements and other amounts due
under Wisconsin wage lien law, Wis. Stat 109.01, et seq., or any similar state
or local law); (v) any liabilities that are or could reasonably be expected to
become secured by Liens on the Collateral (including Permitted Liens) which
could reasonably be expected to have priority over the Liens or interests of the
Administrative Agent in the Collateral; (vi) Credit Product Reserves; (vii) and
payments with respect to Freight Payables; (viii) brokers fees; and (ix) the
Dilution Reserve. “Average Availability” means for any period, the average daily
amount of Availability during such period. “Bail-In Action” means the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Code” means Title 11 of the United States Code. “Base Rate” means, for any day,
a fluctuating rate per annum equal to the highest of (a) the rate of interest
announced by BMO from time to time as its prime rate for such day (with any
change in such rate announced by BMO taking effect at the opening of business on
the day specified in the public announcement of such change); (b) the Federal
Funds Rate for such day, plus 0.50%; or (c) the LIBOR Rate for a one month
Interest Period plus 1.00%. In no event shall Base Rate be less than 0%. “Base
Rate Loan” means a Base Rate Revolving Credit Loan. 6



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019023.jpg]
“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that bears
interest based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, in form and substance satisfactory to each Lender.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Blocked Person”
shall have the meaning specified in Section 6.21. “BMO” means BMO Harris Bank
N.A. “BMO Capital” means BMO Capital Markets Corp. “Board of Directors” means,
with respect to any Person, (a) in the case of any corporation, the board of
directors of such Person or any committee thereof duly authorized to act on
behalf of such board, (b) in the case of any limited liability company, the
board of managers or board of directors or sole member or manager of such Person
or any Person or any committee thereof duly authorized to act on behalf of such
board, (c) in the case of any partnership, the Board of Directors of a general
partner of such Person and (d) in any other case, the functional equivalent of
the foregoing. “Borrower Agent” has the meaning specified in Section 2.15(g).
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02. “Borrowing”
means any of (a) a Revolving Credit Borrowing or (b) a Swing Line Borrowing, as
the context may require. “Borrowing Base” means, at any time of calculation, an
amount equal to: (a) the Value of Eligible Credit Enhanced Accounts (less all
cash received but not yet applied in respect of such Eligible Credit Enhanced
Accounts) multiplied by 90%; plus (b) the Value of Eligible Accounts other than
Eligible Credit Enhanced Accounts (less all cash received but not yet applied in
respect of such Eligible Accounts) multiplied by 85%; plus (c) the lesser of (i)
the Value of Eligible Foreign Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by 85% and (ii)
$5,000,000; plus (d) the lesser of (i) the Value of Eligible Unbilled Accounts
multiplied by 85% and (ii) $30,000,000; plus (e) the lesser of (i) 100% of the
amount of any Acceptable LetterLetters of Credit and (ii) $30,000,00045,000,000;
plus (f) the FILO Amount; minus (g) the amount of all Availability Reserves. 7



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019024.jpg]
The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition or otherwise outside the Ordinary
Course of Business unless (i) if so required by the Administrative Agent in its
Permitted Discretion, the Administrative Agent has conducted Field Exams and
appraisals reasonably required by it (with results reasonably satisfactory to
the Administrative Agent) and (ii) the Person owning such assets or property
shall be a (directly or indirectly) wholly-owned Domestic Subsidiary of the
Company and have become a Loan Party; provided that Accounts acquired in
connection with any Permitted Acquisition may be included in the Borrowing Base
prior to a Field Exam so long as (x) a Field Exam is completed within 60 days of
such Permitted Acquisition and (y) the aggregate amount of such Accounts
attributable to the Borrowing Base prior to such Field Exam (after giving effect
to the applicable advance rate) shall not exceed 10% of the sum of clauses
(a)-(e) hereof). For the avoidance of doubt, any increase to the Borrowing Base
pursuant to clause (e) above shall be given immediate effect (including in the
calculation of Availability and all concomitant terms) upon delivery of the
Acceptable Letter of Credit to the Administrative Agent, and shall not require
delivery of an updated Borrowing Base Certificate. “Borrowing Base Certificate”
means a certificate, in the form of Exhibit D hereto and otherwise satisfactory
to Administrative Agent, by which Loan Parties certify calculation of the
Borrowing Base. “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, the state of Illinois, and, if such day relates to any
interest rate settings as to a LIBOR Loan, any fundings, disbursements,
settlements and payments in respect of any such LIBOR Loan, or any other
dealings to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan, means any such day that is also a London Banking Day. “Capital
Leases” means all leases that have been or should be, in accordance with GAAP,
recorded as capitalized leases. “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, (a) for the benefit of one or more
of the Letter of Credit Issuer or the Revolving Credit Lenders, as collateral
for Letter of Credit Obligations or obligations of the Revolving Credit Lenders
to fund participations in respect of Letter of Credit Obligations, cash or
deposit account balances or, if the Administrative Agent and the Letter of
Credit Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer or (b)
for the benefit of the Administrative Agent, as collateral for Protective
Advances or Swing Line Loans that have not been refunded by the Revolving Credit
Lenders, cash or deposit account balances or, if the Administrative Agent shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, or (c) for the benefit of the Secured Parties during the
continuance of an Event of Default or in connection with the Payment in Full, as
collateral for any Obligations that are due or may become due, cash or deposit
account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support. “Cash Equivalents” means any of
the following types of property, to the extent owned by the Company or any of
its Subsidiaries free and clear of all Liens (other than Liens created under the
Security Instruments): (a) cash, denominated in Dollars or Canadian dollars; 8



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019025.jpg]
(b) any cash payments made during such period in respect of items described in
clause (A)(d) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of
Consolidated Net Income. For the purposes of calculating Consolidated EBITDA for
any period, (i) if at any time during the relevant period the Company shall have
made any Material Disposition, the Consolidated EBITDA for such period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such period
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period as if such Material Disposition occurred on
the first day of such period, and (ii) if during the relevant period the Company
shall have made a Material Acquisition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such period; provided that any pro
forma adjustments in connection with any such Material Acquisition that
increases Consolidated EBITDA as a result of cost-savings, operating expense
reductions, operating improvements and synergies shall be subject to the
limitations set forth in the definition of Consolidated EBITDA. Notwithstanding
the foregoing, the aggregate amount added back in respect of legal fees and
expenses in the calculation of Consolidated EBITDA pursuant to clauses (f), (g)
and (h) shall not exceed (i) for any period ending during the time from the date
of this Agreement through the end of the fiscal year 2019, $10,000,000, (ii) for
any period ending during the fiscal year 2020, $10,000,000, and (iii) for any
period ending after fiscal year 2020, $0 and (iv) solely with respect to
determination of the Consolidated Fixed Charge Coverage Ratio for purposes of
the Availability Block and for any period (including during fiscal years 2019
and 2020), $0. “Consolidated Fixed Charge Coverage Ratio” means the ratio,
determined on a Consolidated basis for the Company and its Restricted
Subsidiaries for the applicable Measurement Period, of (a) Consolidated EBITDA,
minus Consolidated Capital Expenditures, to (b) Consolidated Fixed Charges.
“Consolidated Fixed Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a Consolidated basis, the sum of, without
duplication, (a) Consolidated Interest Charges paid or required to be paid in
cash during such period, (b) all principal repayments made or required to be
made of Consolidated Funded Indebtedness during such period; provided that (i)
the following shall be excluded from Consolidated Funded Indebtedness for
purposes of determining Consolidated Fixed Charges: (A) any such payments to the
extent constituting a refinancing of such Consolidated Funded Indebtedness
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 8.01 and (B) repayments of Revolving Credit Loans, (c) all
Restricted Payments made in cash during such period, and (d) the aggregate
amount of federal, state, local and foreign income taxes paid in cash, in each
case, of or by the Company and its Restricted Subsidiaries for the most recently
completed Measurement Period. “Consolidated Funded Indebtedness” means, as of
any date of determination, for the Company and its Restricted Subsidiaries on a
Consolidated basis, the sum of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under standby and commercial
letters of credit (excluding the undrawn amount thereof), bankers’ acceptances,
bank guaranties (excluding the amounts available thereunder as to which demand
for payment has not yet been made), surety bonds (excluding the amounts
available thereunder as to which demand for payment has not yet been made) and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the Ordinary
Course of Business), (e) Attributable Indebtedness in respect of Capital Leases
and Synthetic Lease Obligations, (f) without duplication, all Guarantees with 13



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019026.jpg]
“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records (including maintenance records of
any Rolling Stock) sufficient to permit the Administrative Agent or its
representatives to examine, audit and make extracts from any Loan Party’s books
and records, make examinations and audits of any Loan Party’s other financial
matters and Collateral as Administrative Agent deems appropriate in its
Permitted Discretion, and discussions with its officers, employees, agents,
advisors and independent accountants regarding such Loan Party’s business,
financial condition, assets, prospects and results of operations. “FILO Amount”
shall mean the lesser of (a) 5.0% (reduced by 0.417% on the end of each fiscal
quarter, commencing June 30, 2019) of Eligible Accounts (other than Eligible
Credit Enhanced Accounts) and Eligible Unbilled Accounts and (b) $15,000,000
(reduced by $1,250,000 on the end of each fiscal quarter, commencing June 30,
2019); provided that the FILO Amount shall be zero on and after June 30, 2022.
“FILO Loan” means a Revolving Credit Loan that is borrowed and deemed
outstanding as a “FILO Loan” pursuant to Section 2.01(a). “First Amendment
Effective Date” means August 2, 2019. “Fixed Charge Trigger Period” means the
period (a)(i) at any time during the period from the First Amendment Effective
Date through OctoberMarch 31, 20192020, commencing on the day when Adjusted
Excess Availability is less than $17,500,000 and (ii) at any other time,
commencing on the day when Adjusted Excess Availability is less than the greater
of (x) $17,500,000 and (y) 10.0% of the Maximum Borrowing Amount and (b)
continuing until the day Adjusted Excess Availability exceeds the greater of (x)
$17,500,000 and (y) 10.0% of the Maximum Borrowing Amount for thirty (30)
consecutive days. “FLSA” means the Fair Labor Standards Act of 1938. “Foreign
Activities Laws” has the meaning specified in Section 7.11. “Foreign Lender”
means (a) if the applicable Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the applicable Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes. “Foreign Subsidiary” means
any Subsidiary that is not a Domestic Subsidiary. “FRB” means the Board of
Governors of the Federal Reserve System of the United States. “Freight Carrier”
shall mean a motor transport, rail, other carrier, owner-operators or
independent contractors that provides transportation of property under contracts
with other carriers (including the Company and its Subsidiaries), shippers, and
receivers and/or brokers of general commodities. “Freight Carrier Document”
shall mean any agreement, instrument or other document pursuant to which a
Freight Carrier agrees to provide transportation of property on behalf of any
other Person. “Freight Payable” shall mean any and all freight or other charges
payable to a Freight Carrier in respect of transportation services provided by
such Freight Carrier pursuant to a Freight Carrier Document or otherwise.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of 25



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019027.jpg]
(including through the purchase of an option, warrant or convertible or similar
type of security), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
compliance with Section 8.03, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, less all returns of principal or equity thereon
(and without adjustment by reason of the financial condition of such other
Person) and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the Fair Market Value of such property at the time of such transfer or
exchange. “IP Rights” rights of any Person to use any Intellectual Property.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance). “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the Letter of Credit Issuer and any Borrower (or any Subsidiary)
or in favor the Letter of Credit Issuer and relating to any such Letter of
Credit. “Joinder” means a joinder agreement substantially in the form of Exhibit
F to this Agreement. “Junior Lien Credit Agreement” means a credit agreement,
among certain of the Loan Parties and certain of the Permitted Holders, as may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and the terms of the Junior Lien Intercreditor
Agreement. “Junior Lien Debt” means the Indebtedness evidenced by the Junior
Lien Credit Agreement. “Junior Lien Documents” means the Junior Lien Credit
Agreement and all other security agreements, indentures, pledge agreements and
other agreements, instruments and documents heretofore or hereafter executed or
in connection with the Junior Lien Credit Agreement. “Junior Lien Intercreditor
Agreement” means an intercreditor agreement in form and substance reasonably
satisfactory to the Borrower, the Administrative Agent and the Required Lenders,
as may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof. “Laws” means, collectively, all
international, foreign, federal, state and local statutes, treaties, rules,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Leasing Services” has the meaning specified in the definition of Treasury
Management and Other Services. 30



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019028.jpg]
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. “Letter of Credit Sublimit” means an amount
equal to the lesser of (a) $30,000,00045,000,000 and (b) the Aggregate Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments. “LIBOR Loan” means a
Loan that bears interest a rate based on clause (a) of the definition of “LIBOR
Rate.” “LIBOR Rate” means: (a) for any Interest Period with respect to a LIBOR
Loan, the rate per annum equal to (but in no event less than zero) (i) the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making the LIBOR Rate available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by such other authoritative source (as is selected by the
Administrative Agent in its sole reasonable discretion) to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the commencement of such
Interest Period; and (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to (but which shall never be
less than zero) (i) ICE LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by such other authoritative
source (as is selected by the Administrative Agent in its sole reasonable
discretion) to major banks in the London interbank eurodollar market at their
request at the date and time of determination. “License” means any license or
agreement under which a Loan Party is granted IP Rights in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
assets or property or any other conduct of its business. “Licensor” means any
Person from whom a Loan Party obtains IP Rights. “Lien” means any mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest, or any preference,
priority or other security agreement or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing). 32



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019029.jpg]
Securities Exchange Act of 1934; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Debt or the Term
Loan Obligations, or to Indebtedness in an aggregate amount of $10,000,000 or
more. “Material Disposition” means any Disposition or series of related
Dispositions that involves gross proceeds to the Company in excess of
$15,000,000. “Material License” has the meaning assigned to such term in Section
7.15. “Material Third-Party Agreement” has the meaning assigned to such term in
Section 7.17(a). “Maturity Date” means February 28, 2024. “Maximum Borrowing
Amount” means (i) the lesser of (A) the Aggregate Revolving Credit Commitments,
and (B) the Borrowing Base (after giving immediate effect to any Acceptable
Letters of Credit upon delivery thereof), minus (ii) the Availability Block.
Notwithstanding anything to the contrary in this Agreement, the Availability
Block shall not be decreased or eliminated other than in accordance with the
definition thereof as in effect on the Closing Date without the written consent
of each of the Lenders. “Measurement Period” means, at any date of
determination, the most recently completed trailing twelve month period of the
Company and its Restricted Subsidiaries for which financial statements have or
should have been delivered in accordance with Section 7.01(a) or 7.01(b).
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 105%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.16(a)(i) or 2.16(a)(ii), an amount equal to 105% of the
Outstanding Amount of all Letter of Credit Obligations, and (c) otherwise, an
amount reasonably determined by the Administrative Agent and the Letter of
Credit Issuer. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgage Related Documents” means, with respect to any Real Property
subject to a Mortgage, and at the request of the Administrative Agent, the
following, in form and substance reasonably satisfactory to the Administrative
Agent and received by the Lenders for review at least 15 days prior to the
effective date of the Mortgage: (a) an ALTA mortgagee title policy (or binder
therefor) covering the Administrative Agent’s interest under the Mortgage, by an
insurer acceptable to the Administrative Agent, which must be fully paid on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as the Administrative Agent may
reasonably require with respect to other Persons having an interest in the Real
Property; (c) an ALTA Survey by a licensed surveyor reasonably acceptable to the
Administrative Agent; (d) a life-of-loan flood hazard determination and, if the
Real Property is located in a flood plain, an acknowledged notice to borrower
and flood insurance in an amount, with endorsements and by an insurer acceptable
to the Lenders; (e) a current appraisal of the Real Property, prepared by an
appraiser reasonably acceptable to the Administrative Agent; (f) an
environmental assessment, prepared by environmental engineers reasonably
acceptable to the Administrative Agent, and accompanied by such reports,
certificates, studies or data as the Administrative Agent may reasonably
require; and (g) an environmental indemnity agreement and 34



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019030.jpg]
“Secured Party Expenses” has the meaning specified in Section 11.04(a).
“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder. “Security Agreement”
means the Pledge and Security Agreement and Irrevocable Proxy dated as of the
date hereof by the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit C. “Security
Instruments” means, collectively or individually as the context may indicate,
the Security Agreement, the Control Agreements, the Aircraft Mortgages, the
Aircraft Related Documents, the Mortgages, the Mortgage Related Documents, the
Copyright Security Agreement, the Trademark Security Agreement, the Patent
Security Agreement, each Lien Waiver and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Loan Party or other
Person shall grant or convey to the Administrative Agent or the Lenders a Lien
in property as security for all or any portion of the Obligations. “Settlement
Date” has the meaning provided in Section 2.14. “Solvent” means, as to any
Person, such Person (a) owns property or assets whose fair salable value is
greater than the amount required to pay all of its debts (including contingent,
subordinated, unmatured and unliquidated liabilities); (b) owns property or
assets whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase. For
purposes hereof, the amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability. “Specified Debt Payment” means any prepayment of Indebtedness made
pursuant to Section 8.11(a)(v). “Specified Dispositions” means those certain
Dispositions described in Schedule A. “Specified Investment” means any
Investment made pursuant to Section 8.03(l). “Specified Loan Party” means a Loan
Party that is not then an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to Section 2.15(c)). “Specified
Pro Forma Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation or 44



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019031.jpg]
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Swing Line” means
the revolving credit facility made available by the Swing Line Lender pursuant
to Section 2.04. “Swing Line Borrowing” means a borrowing of a Swing Line Loan
pursuant to Section 2.04. “Swing Line Lender” means BMO in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a). “Swing Line Loan
Notice” means a notice of a Swing Line Borrowing pursuant to Section 2.04(b).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). “Taxes” means all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term Loan Agent” means BMO, as administrative agent under
the Term Loan Agreement. “Term Loan Agreement” has the meaning given such term
in the Intercreditor Agreement. “Term Loan Documents” has the meaning given such
term in the Intercreditor Agreement. “Term Loan Lenders” has the meaning given
such term in the Intercreditor Agreement. “Term Loan Obligations” has the
meaning given such term in the Intercreditor Agreement. “Term Loan Priority
Collateral” has the meaning given such term in the Intercreditor Agreement.
“Term Loans” means the “Loans” under and as defined in the Term Loan Agreement.
“Third Amendment Effective Date” means October 21, 2019. “Threshold Amount”
means $10,000,000. “Total Credit Exposure” means, as to any Lender at any time,
the unused outstanding Commitments of such Lender and the Credit Exposure of
such Lender at such time. 46



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019032.jpg]
“Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Credit Loans, Protective Advances,
Overadvances, Swing Line Loans and Letter of Credit Obligations. “Trade Date”
has the meaning specified in Section 11.06(i)(a). “Trademark Security Agreement”
means any trademark security agreement pursuant to which any Loan Party assigns
to the Administrative Agent, for the benefit of the Secured Parties, such
Person’s interest in its trademarks as security for the Obligations.
“Transaction” means, individually or collectively as the context may indicate,
(a) entering into the Term Loan Obligations and (b) the entering by the Loan
Parties of the Loan Documents to which they are a party and the funding of the
Revolving Credit Facility. “Treasury Management and Other Services” means (a)
all arrangements for the delivery of treasury and cash management services, (b)
all commercial credit card, purchase card, p-card and merchant card services;
(c) leasing arrangement and services (including equipment leasing) (“Leasing
Services”); and (cd) all other banking products or services, including trade and
supply chain finance services, other than Letters of Credit, in each case, to or
for the benefit of any Loan Party or an Affiliate of any Loan Party which are
entered into or maintained with a Lender or an Affiliate of a Lender and which
are not prohibited by the express terms of the Loan Documents. “Type” means,
with respect to a Loan, its character as a Base Rate Loan or a LIBOR Loan. “UCC”
means the Uniform Commercial Code as in effect from time to time in the State of
Illinois; provided that if, with respect to any financing statement or by reason
of any mandatory provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Administrative Agent
pursuant to any applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than Illinois,
the term “UCC” shall also include the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of this
Agreement, each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection. “United States” and “U.S.”
mean the United States of America. “Unreimbursed Amount” has the meaning
specified in Section 2.03(c)(i). “Unrestricted Net Cash Proceeds” means the Net
Cash Proceeds from any Specified Disposition less the amount of ABL Priority
Collateral attributable to the Borrowing Base in respect of such Specified
Disposition. “Unrestricted Subsidiary” means any Subsidiary of the Company that
has been designated as an Unrestricted Subsidiary in accordance with Section
6.13. Each UnrestrictedNo Subsidiary as of the Closing Date is listed on
Schedule 1.02 heretoCompany is an Unrestricted Subsidiary as of the Third
Amendment Effective Date and none shall be designated as an Unrestricted
Subsidiary thereafter. “Unused Facility Amount” means the daily amount by which
(a) the Aggregate Revolving Credit Commitments exceeds (b) the sum of (i)
Outstanding Amount of all Revolving Credit Loans other than Swing Line Loans and
(ii) the Outstanding Amount of all Letter of Credit Obligations, subject to
adjustment as provided in Section 2.17. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be considered usage for
purposes of determining the Unused Facility Amount. 47



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019033.jpg]
“Commodity Account,” “Commodity Contracts,” “Deposit Account,” “Documents,”
“Equipment”, “General Intangibles,” “Instrument,” “Inventory,” “Record,” and
“Securities Account.” 1.05 Rounding. Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). 1.06 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable). 1.07 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS 2.01 Loan Commitments. (a) Revolving Credit Commitments. Subject to
the terms and conditions set forth herein, each Lender severally agrees to make
loans (each such loan, a “Revolving Credit Loan”) to the Borrowers from time to
time during the Availability Period for the Revolving Credit Facility, in an
aggregate amount not to exceed at any time outstanding the lesser of (i) the
amount of such Lender’s Revolving Credit Commitment, or (ii) such Lender’s
Applicable Revolving Credit Percentage of the Borrowing Base (after giving
immediate effect to any Acceptable Letters of Credit upon delivery thereof);
provided, however, that after giving effect to any Revolving Credit Borrowing,
(A) the Total Revolving Credit Outstandings shall not exceed Maximum Borrowing
Amount, and (B) the Revolving Credit Exposure of each Lender shall not exceed
such Lender’s Revolving Credit Commitment. All Revolving Credit Loans
outstanding from time to time up to the FILO Amount shall be deemed to be
outstanding FILO Loans for all purposes under this Agreement. Within such limits
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(a), prepay under Section 2.06(a), and reborrow under
this Section 2.01(a). The Administrative Agent shall have the right, at any time
and from time to time on and after the Closing Date in its Permitted Discretion
to establish, modify or eliminate Reserves. (b) [Reserved]. (c) [Reserved]. (d)
Overadvances and Protective Advances. (i) Overadvances. 50



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019034.jpg]
Type(s) of Loans to be prepaid and, if LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower Agent, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBOR Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.17, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages. Any payment of the Revolving Credit
Loans shall be applied first to the Revolving Credit Loans that are not FILO
Loans until repaid in full, and then to FILO Loans. (ii) The Borrowers may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent) from
the Borrower Agent, at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that (A)
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower Agent, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. (b) Mandatory. (i) Asset Dispositions and Insurance Events. Subject to
Section 2.06(d), If a Disposition or insurance event occurs with respect to any
property (other than Term Loan Priority Collateral so long as the Term Loan
Obligations is outstanding) of any Loan Party or any of its Restricted
Subsidiaries (other than any Disposition of property permitted by Section
8.05(a), Section 8.05(l) or Section 8.05(m)) which results in the realization by
such Person of Net Cash Proceeds in excess of $1,000,000 for any such
Disposition and insurance events or $1,000,000 in the aggregate for all such
Dispositions and insurance events in any fiscal year, the Borrowers shall prepay
an aggregate principal amount of Loans (and Cash Collateralize Letter of Credit
Obligations, if applicable) equal to 100% of such excess Net Cash Proceeds
immediately upon receipt thereof by such Person, to the Revolving Credit
Facility in the manner set forth in clause (c)(ii) below. Notwithstanding
anything to the contrary, the Net Cash Proceeds of any Specified Disposition
(other than any Term Loan Priority Collateral, which shall be applied to
permanently reduce the Term Loan Obligations) shall be applied as follows: (A)
first, to prepay an aggregate principal amount of Loans (and Cash Collateralize
Letter of Credit Obligations, if applicable) equal to the amount of ABL Priority
Collateral attributable to the Borrowing Base in respect of such Specified
Disposition, (B) second, to prepay an aggregate principal amount of Loans (and
Cash Collateralize Letter of Credit Obligations, if applicable) equal to 50% of
the Unrestricted Net Cash Proceeds in respect of such Specified Disposition and
(C) third, to the extent required by the Junior Lien Documents, to permanently
prepay an aggregate principal amount of Junior Lien Debt (to the extent
permitted by the Junior Lien Intercreditor Agreement) equal to 50% of the
Unrestricted Net Cash Proceeds in respect of such Specified Disposition. (ii)
Overadvances. If for any reason the Total Revolving Credit Outstandings at any
time exceed the Borrowing Base at such time (including as a result of a
scheduled reduction in the FILO Amount), the Borrowers shall upon demand prepay
Revolving Credit Loans, Swing Line Loans and Letter of Credit Borrowings and/or
Cash Collateralize the Letter of Credit Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be 64



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019035.jpg]
required to Cash Collateralize the Letter of Credit Obligations pursuant to this
Section 2.06(b)(ii) unless, after the prepayment of the Revolving Credit Loans
and Swing Line Loans, the Total Revolving Credit Outstandings exceed the
Aggregate Revolving Credit Commitments at such time. (c) Application of
Mandatory Prepayments. Subject to Section 9.03: (i) Generally. Subject to
Section 2.17, prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentage. Notwithstanding the foregoing, any prepayment
hereunder arising from a Disposition of assets of the type then included in the
Borrowing Base shall be applied to repay Revolving Credit Facility in accordance
with clause (ii) below. (ii) Revolving Credit Loans. Except as otherwise
provided in Section 2.17, prepayments of the Revolving Credit Facility made
pursuant to Section 2.06(b), first, shall be applied ratably to the Letter of
Credit Borrowings and the Swing Line Loans, second, shall be applied ratably to
the outstanding Revolving Credit Loans, third, shall be used to Cash
Collateralize the remaining Letter of Credit Obligations in the Minimum
Collateral Amount and, fourth, the amount remaining, if any, after the
prepayment in full of all outstanding Obligations (other than Credit Product
Obligations) and the Cash Collateralization of the remaining Letter of Credit
Obligations in the Minimum Collateral Amount may be retained by the Borrowers
for use in the ordinary course of Borrowers’ business. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party or any Defaulting Lender that has provided
Cash Collateral) to reimburse the Letter of Credit Issuer or the Revolving
Credit Lenders, as applicable. Any amount applied to the Revolving Credit Loans
shall be applied first to the Revolving Credit Loans that are not FILO Loans
until repaid in full, and then to FILO Loans. (d) Reinvestment. Notwithstanding
the foregoing, (A) with respect to any Net Cash Proceeds less than
$10,000,0005,000,000 realized in connection with a Disposition or insurance
event described in Section 2.06(b)(i), at the election of the Borrowers (as
notified by the Borrower Agent to the Administrative Agent on or prior to the
date of such Disposition or insurance event or receipt of proceeds) and so long
as no Default shall have occurred and be continuing, such Loan Party or such
Restricted Subsidiary may reinvest all or any portion of such Net Cash Proceeds
in operating assets within 180 days after the receipt of such Net Cash Proceeds
(the consummation of such reinvestment to be certified by the Borrowers in
writing to the Lender within such period); provided, however, that any Net Cash
Proceeds not so reinvested in excess of $250,000 in any fiscal year shall be
immediately applied to the prepayment of the Loans as set forth in Section
2.06(c) and (B) with respect to Net Cash Proceeds equal to or greater than
$10,000,0005,000,000 realized in connection with a Disposition or insurance
event described in Section 2.06(b)(i), if the Borrowers have requested that
Administrative Agent agree to permit Borrowers or the applicable Restricted
Subsidiary to repair or replace the Collateral subject to such Disposition, such
amounts shall be held as Cash Collateral and provisionally applied to reduce the
outstanding principal balance of the Revolving Credit Loans (but shall not
create Availability) until the earlier of Administrative Agent’s decision with
respect thereto or the expiration of 180 days from such request. If
Administrative Agent, after consultation with the Borrowers agrees in its
reasonable discretion to permit such repair or replacement, such amount shall,
unless an Event of Default is in existence, be remitted to Borrowers for use in
replacing or repairing the Collateral so Disposed of or subject to an insurance
event at such time and in such amounts as the Administrative Agent may determine
in its reasonable credit judgment. If Administrative Agent declines to permit
such repair or replacement in its reasonable discretion within such 180 day
period, such amount shall be applied to the Loans in the manner otherwise
specified in Section 2.06(c). 65



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019036.jpg]
(d) The Administrative Agent shall be satisfied that after giving effect to (i)
the initial Credit Extension hereunder, (ii) consummation of the Transactions
and payment of all fees and expenses in connection therewith and (iii) any
payables stretched beyond their customary payment practices, Adjusted Excess
Availability shall be at least $65,000,000. Without limiting the generality of
the provisions of Section 10.04, for purposes of determining compliance with the
conditions specified in this Section 5.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. 5.02 Conditions to all
Credit Extensions. The obligation of each Lender or Letter of Credit Issuer to
honor any Request for Credit Extension (other than one requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Loans) or make
the initial Credit Extension hereunder is subject to the following conditions
precedent: (a) The representations and warranties of the Loan Parties contained
in Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (or in all respects if
qualified by materiality) as of such earlier date, and except that for purposes
of this Section 5.02(a), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01. (b) No Default shall have occurred and be continuing, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof. (c) The Administrative Agent and, if applicable, the Letter of
Credit Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof. (d) After giving effect to
each Credit Extension, Total Revolving Credit Outstandings do not exceed the
lesser of (i) the Total Revolving Credit Commitments and (ii) the Borrowing Base
(after giving immediate effect to any Acceptable Letters of Credit upon delivery
thereof). Each Request for Credit Extension (other than one requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower Agent shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a), 5.02(b), and 5.02(d)
have been satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI REPRESENTATIONS AND WARRANTIES To induce the Secured Parties to enter
into this Agreement and to make Loans and to issue Letters of Credit hereunder,
each Loan Party represents and warrants to the Administrative Agent and the
Lenders, subject to the limitation set forth in Section 5.02(a), that: 6.01
Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing 95



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019037.jpg]
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do any of the foregoing, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
7.19 Treasury Management and Other Services. Each Loan Party shall maintain its
lockboxes, Deposit Accounts (other than Excluded Deposit Accounts) and primary
disbursement accounts exclusively with BMO, and shall utilize BMO, Wells Fargo
Bank, National Association or Bank of America, N.A. for other Treasury
Management and Other Services (other than Leasing Services which, for the
avoidance of doubt, may be with any Person). 7.20 Freight Payables. Pay on or
before the due date thereof all Freight Payables (other than Freight Payables in
an aggregate amount not to exceed $2,500,000 and not aged more than 60 days
beyond the date of receipt of the invoice, rate, and load confirmation, bill of
lading or other proof of delivery in respect of such Freight Payable by the
applicable Freight Carrier Documents), except to the extent that (a) the
validity or amount thereof (or any other amount owed to the applicable Freight
Carrier) is being Properly Contested and (b) such Loan Party or Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP. 7.21 Post-Closing Agreements. Notwithstanding anything to the contrary
herein or in any other Loan Document (including, without limitation, in respect
of the “eligibility” requirements of Eligible Accounts and the requirements of
Article IV, Section 5.01 and Section 7.19), execute and deliver the documents
and complete the tasks set forth below as soon as reasonably practicable, but in
any event within the time limit specified below, or such later date as the
Administrative Agent agrees to in writing: (a) No later than April 30, 2019, (i)
execute and deliver a Control Agreement with respect to each Deposit Account
listed on part (a) of Schedule 6.19, other than Excluded Deposit Accounts, which
shall include all lockboxes and related lockbox accounts used for the collection
of Accounts, or (ii) close any such Deposit Account (other than any Excluded
Deposit Account) that is not subject to a Control Agreement. (b) No later than
April 30, 2019, (i) execute and deliver a Control Agreement with respect to each
Securities Account and Commodity Account listed on part (b) of Schedule 6.19, or
(ii) close any such Securities Account or Commodity Account that is not subject
to a Control Agreement. (c) No later than April 30, 2019, execute and deliver
Aircraft Mortgages granting a second priority lien in favor of the
Administrative Agent, together with each Aircraft Related Document, with respect
to each Aircraft constituting Term Loan Equipment. (d) No later than April 30,
2019, transfer any disbursement accounts to BMO. (e) No later than March 15,
2019, provide evidence satisfactory to the Administrative Agent that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect. 7.22 Beneficial Ownership Regulation7.23 . The
Borrower shall provide written notice of any applicable changes relating to
compliance with the Beneficial Ownership Regulation and shall deliver to the
Administrative Agent any information and documentation reasonably requested by
the 116



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019038.jpg]
(s) Contingent Obligations related to guaranty obligations of the Company or any
of its Subsidiaries with respect to operating leases of the Company’s Domestic
Subsidiaries for terminal facilities and other contract obligations (other than
Indebtedness) of the Company’s Domestic Subsidiaries not prohibited by this
Agreement so long as the same remain Contingent Obligations; (t) Contingent
Obligations arising with respect to customary indemnification obligations in
favor of sellers in connection with Permitted Acquisitions; (u) Indebtedness or
Contingent Obligations related to co-borrower or guaranty obligations of the
Company or its Subsidiaries with respect to loans obtained by independent
contractors of the Company or its Subsidiaries for the purpose of such
independent contractor acquiring trucks or trailers; provided that the aggregate
amount of all such Indebtedness or Contingent Obligations, together with the
aggregate amount of Investments permitted under Section 8.03(i), shall not
exceed $15,000,000 at any one time outstanding; (v) Assumed Indebtedness;
provided that the aggregate amount of such Assumed Indebtedness does not exceed
$7,500,000 in the aggregate at any time outstanding; (w) Refinancing
Indebtedness; (x) Without duplication of Indebtedness permitted under Section
8.01(f) above, Attributable Indebtedness; provide that the aggregate amount of
such Attributable Indebtedness does not exceed $10,000,000 at any time
outstanding; (y) Indebtedness under the Acceptable Letter of Credit
Reimbursement Agreement; and (z) Junior Lien Debt; provided that (i) the
aggregate principal amount of such Junior Lien Debt (excluding any increase to
such principal amount pursuant to any interest paid in kind) together with any
Indebtedness incurred pursuant to clauses (aa) and (bb) below does not exceed
$100,000,000 in the aggregate at any time outstanding, (ii) such Indebtedness is
subject to the Junior Lien Intercreditor Agreement, (iii) the Junior Lien Credit
Agreement and the Junior Lien Intercreditor Agreement shall be executed no later
than November 7, 2019, (iv) such Indebtedness has a final maturity at least 180
days after the Maturity Date, (v) no interest (other than interest paid in kind)
on such Indebtedness may be paid prior to repayment in full of the Obligations
unless the Payment Conditions are satisfied with respect thereto, (vi) no
principal amount of such Indebtedness may be voluntarily or mandatorily prepaid
prior to repayment in full of the Obligations unless the Payment Conditions are
satisfied with respect thereto; provided, that the Indebtedness permitted by
this clause (z) may be refinanced at any time by other Indebtedness permitted by
this clause (z), (vii) such Indebtedness shall not be secured by property other
than the Collateral, (viii) such Indebtedness shall not at any time be incurred
or guaranteed by any Person other than a Loan Party and (ix) such Indebtedness
shall be on terms, taken as a whole (other than interest rates, rate floors,
fees and optional repayment or redemption terms) not materially more restrictive
to the Loan Parties than the terms of this Agreement and it shall be subject to
customary 10% cushions; (aa) unsecured Indebtedness; provided that (i) the
aggregate principal amount of such Indebtedness (excluding any increase to such
principal amount pursuant to any interest paid in kind) together with any
Indebtedness incurred pursuant to clauses (z) and (bb) does not exceed
$100,000,000 in the aggregate at any time outstanding, (ii) such Indebtedness
has a final maturity at least 180 days after the Maturity Date, (iii) no
interest (other than interest paid in kind) on such Indebtedness may be paid
prior to repayment in full of the Obligations, (iv) no principal amount of such
Indebtedness may be voluntarily or mandatorily prepaid prior to repayment in
full of the Obligations; provided, that the Indebtedness permitted by this
clause (aa) may be refinanced at any time by other Indebtedness permitted 119



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019039.jpg]
by clauses (z) or (aa) of this Section 8.01, (v) such Indebtedness shall not at
any time be incurred or guaranteed by any Person other than a Loan Party and
(vi) the notes, agreements or other documents evidencing such Indebtedness shall
acknowledge the restrictions in this clause (aa); and (bb) (z) Otherother
unsecured Indebtedness; provided that the aggregate principal amount of such
other unsecured Indebtedness (excluding any increase to such principal amount
pursuant to any interest paid in kind) (i) does not exceed $20,000,000 and (ii)
together with any Indebtedness incurred pursuant to clause (z) and (aa) above
does not exceed $100,000,000 in the aggregate at any time outstanding. 8.02
Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”): (a) Liens pursuant to any
Loan Document; (b) Liens existing on the date hereof as described on Schedule
8.02 (setting forth, as of the Closing Date, the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Restricted Subsidiary subject thereto) and any
renewals or extensions thereof, provided that (i) the Lien does not extend to
any additional property, and (ii) the obligations secured or benefited thereby
constitutes Refinancing Indebtedness; (c) Liens for taxes, assessments or other
governmental charges, not yet due or which are being Properly Contested, and
which in all cases are junior to the Lien of the Administrative Agent; (d) Liens
of carriers, warehousemen, mechanics, materialmen, repairmen, landlords or other
like Liens imposed by Law or arising in the Ordinary Course of Business which
are not overdue for a period of more than 60 days or which are being Properly
Contested; (e) Liens, pledges or deposits in the Ordinary Course of Business in
connection with (i) insurance, workers compensation, unemployment insurance and
social security legislation, (ii) contracts, bids, government contracts, and
surety, appeal, customs, performance and return-of-money bonds and (iii) other
similar obligations (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to contracts, statutory requirements, common
law or consensual arrangements, other than any Lien imposed by ERISA; (f) Liens
arising in the Ordinary Course of Business consisting of deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature, in each
case, incurred in the Ordinary Course of Business; (g) Liens with respect to
minor defects in title and easements, rights-of-way, covenants, consents,
reservations, encroachments, variations and zoning and other similar
restrictions, charges, encumbrances or title defects affecting Real Property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person and do not materially detract from the value of or materially impair the
use by the Loan Parties in the Ordinary Course of Business of the property
subject to or to be subject to such encumbrance; 120



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019040.jpg]
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01 or securing appeal or other surety bonds related
to such judgments, and which in all cases are junior to the Lien of the
Administrative Agent; (i) Liens securing Indebtedness permitted under Section
8.01(f); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness (including any leases and
chattel paper related to such property, any lease or rental payments related to
such property and any proceeds of such property) and (ii) the Indebtedness
secured thereby does not exceed the cost or Fair Market Value, whichever is
lower, of the property being acquired on the date of acquisition; (j) Liens
arising from precautionary Uniform Commercial Code financing statement filings
regarding leases entered into in the Ordinary Course of Business; (k) operating
leases or subleases (other than leases or sublease of any Aircraft subject to an
Aircraft Mortgage) granted by the Loan Parties to any other Person in the
Ordinary Course of Business; (l) Liens (a) of a collection bank arising under
Section 4-210 of the UCC or any comparable or successor provision on items in
the course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the Ordinary Course of Business and (c)
in favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry; (m) Liens in favor of customs and revenue
authorities imposed by Law to secure payment of customs duties in connection
with the importation of goods and arising in the Ordinary Course of Business
which are not overdue for a period of more than 60 days or which are being
Properly Contested; (n) Liens on the collateral securing the Term Loan
Obligations to the extent such Liens are permitted by and subject to the
Intercreditor Agreement; (o) Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; (p) Liens
securing the Junior Lien Debt permitted under Section 8.01(z); provided that it
is at all times subject to the Junior Lien Intercreditor Agreement; and (q) (p)
Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby, nor
(ii) the aggregate Fair Market Value (determined as of the date such Lien is
incurred) exceeds (as to all Loan Parties) $2,500,000 at any time; provided that
such Lien shall not attach to any Accounts, Aircraft Parts or Aircraft. 8.03
Investments. Make or maintain any Investments, except: (a) Investments held by
the Loan Parties in the form of Cash Equivalents that are (i) subject to the
Administrative Agent’s Lien and control, pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, or (ii)
maintained in an Excluded Deposit Account; (b) loans and advances to officers,
directors and employees of the Loan Parties and Restricted Subsidiaries made in
the Ordinary Course of Business in an aggregate amount at any one time
outstanding not to exceed $5,000,000; 121



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019041.jpg]
(g) the leasing or subleasing of assets (other than sale and leaseback
transactions prohibited under Section 8.15) in the Ordinary Course of Business;
(h) Dispositions that consist of the sale or discount in the Ordinary Course of
Business of overdue Accounts that are not Eligible Accounts in connection with
the compromise, settlement or collection thereof; provided that the Net Cash
Proceeds from such Disposition shall be deposited in a Controlled Deposit
Account or Concentration Account; (i) Dispositions among the Loan Parties or by
any Subsidiary to a Loan Party; (j) Dispositions by any Subsidiary which is not
a Loan Party to another Subsidiary that is not a Loan Party; (k) Dispositions of
surplus, outdated, obsolete or worn out property in the Ordinary Course of
Business; or (l) the Specified Dispositions in accordance with Schedule A; or
(m) (l) other Dispositions of assets other than Collateral of a type included in
the Borrowing Base so long as (i) no Event of Default has occurred and is
continuing at the time of such Disposition and (ii) the Fair Market Value of all
such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $5,000,000 in the aggregate in any fiscal year.
8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that: (a) each Subsidiary may make Restricted Payments, directly or
indirectly, to any Borrower; (b) the Company and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person; (c) the Company, the Borrowers
and each Restricted Subsidiary may purchase, redeem or otherwise acquire shares
of its common stock or other common Equity Interests or warrants or options to
acquire any such shares in connection with customary employee or management
agreements, plans or arrangements, all in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement; (d) the Borrower may acquire its
common stock upon the exercise of stock options or the vesting of restricted
stock units if such common stock represents a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with such exercise or vesting of securities held by any current or
former director, officer or employee of any Loan Party or Subsidiary, all in an
aggregate amount not to exceed $1,000,000 during any fiscal year; and (e) the
Company shall be permitted to make any other Restricted Payment if the Payment
Conditions are satisfied with respect thereto. 8.07 Change in Nature of
Business. Engage in any material line of business substantially different from
those lines of business conducted by the Borrowers and their Restricted
Subsidiaries on the date hereof or any business substantially related or
incidental thereto. 8.08 Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the Ordinary Course of Business, other than: 124



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019042.jpg]
(iv) payments made solely from and substantially contemporaneously with the
proceeds of the issuance of Equity Interests by the Company (other than
Disqualified Equity Interests); (v) optional payment, prepayments or redemptions
in respect of any Indebtedness (other than Subordinated Debt to the extent
contrary to the Subordination Provisions applicable thereto) so long as the
Payment Conditions are satisfied (a “Specified Debt Payment”); and (vi) payments
under the Acceptable Letter of Credit Reimbursement Agreement; provided that the
following conditions have been satisfied: (i) as of the date of such payment and
immediately after giving effect thereto, no Event of Default has occurred and is
continuing, (ii) Adjusted Excess Availability immediately before and after
giving Pro Forma Effect to such payment, and on an average basis after giving
Pro Forma Effect to such payment during the thirty (30) consecutive day period
ending on and including the date of such payment, shall not be less than, the
greater of (A) 20.0% of the Maximum Borrowing Amount and (B) $40,000,000 and
(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower Agent certifying as to compliance with the
preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby (for the avoidance of doubt, to the extent any such payment is
being made contemporaneous with the return of any Acceptable Letter of Credit
(and removal such letter of credit from the Borrowing Base) then all
calculations of Adjusted Excess Availability shall include the impact of both
events). (b) Amend, modify or change in any manner any term or condition of any
Indebtedness permitted under Section 8.01(b), (d), (f), (g), (j), (l) or (n)
outstanding on the Closing Date, in each case so that the terms and conditions
thereof are less favorable in any material respect to the Administrative Agent
and the Lenders than the terms of such Indebtedness as of the Closing Date. (c)
Amend, modify or change in any manner any term or condition of the Term Loan
Documents, unless such modifications are expressly permitted by the terms of the
Intercreditor Agreement. (d) Amend, modify or change in any manner any term or
condition of the Acceptable Letter of Credit Reimbursement Agreement without the
prior written consent of the Administrative Agent. (e) Amend, modify or change
in any manner any term or condition of the Junior Lien Documents, unless such
modifications are not prohibited by the terms of the Junior Lien Intercreditor
Agreement. 8.12 Financial Covenant. Permit the Consolidated Fixed Charge
Coverage Ratio, determined on a Pro Forma Basis as of (i) the last day of the
Measurement Period most recently ended before the commencement of a Fixed Charge
Trigger Period and (ii) the last day of each Measurement Period thereafter
ending during any Fixed Charge Trigger Period to be less than 1.00 to 1.00 for
such Measurement Period. 8.13 Creation of New Subsidiaries. Create or acquire
any new Subsidiary after the Closing Date other than Subsidiaries created or
acquired in accordance with Section 7.12. 8.14 Securities of Subsidiaries.
Permit any Restricted Subsidiary to issue any Equity Interests (whether for
value or otherwise) to any Person other than a Loan Party. 126



--------------------------------------------------------------------------------



 
[ablthirdamendmentoct2019043.jpg]
Fourth, to that portion of the Loan Obligations constituting fees, indemnities
and other amounts (other than principal, interest, Letter of Credit Fees and
other Obligations expressly described in clauses Fifth through Eighth below)
payable to the Lenders and the Letter of Credit Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuer and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Fourth
payable to them until paid in full; Fifth, to that portion of the Loan
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans, Letter of Credit Borrowings and other Loan Obligations, ratably
among the Lenders and the Letter of Credit Issuer in proportion to the
respective amounts described in this clause Fifth payable to them until paid in
full; Sixth, to (i) that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings and to Cash Collateralize
that portion of Letter of Credit Obligations comprising the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers and (ii) the payment of Priority Swap Obligations and Conforming
Credit Product Obligations (other than in respect of Leasing Services) to the
extent a Credit Product Reserve has been established therefor, ratably among the
Lenders, Letter of Credit Issuer and the applicable Credit Product Providers in
proportion to the respective amounts described in this clause Sixth payable to
them until paid in full; Seventh, to payment of Conforming Credit Product
Obligations (other than (i) Priority Swap Obligations and Conforming Credit
Product Obligations to the extent paid under clause Sixth above and (ii) in
respect of Leasing Services) ratably to the Credit Product Providers in
proportion to the respective amounts described in this clause Seventh payable to
them until paid in full; Eighth, to all other Obligations (including Credit
Product Obligations to the extent not paid under clauses Sixth or Seventh above)
that are due and payable to the Administrative Agent and the other Secured
Parties, or any of them, on such date, ratably based on the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date until paid in full; and Last, the balance, if any,
after Payment in Full, to the Borrowers or as otherwise required by Law. Any
amount applied to the Revolving Credit Loans shall be applied first to the
Revolving Credit Loans that are not FILO Loans until repaid in full, and then to
FILO Loans. (c) Subject to Sections 2.03(c) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. Amounts distributed with respect to any Credit Product
Obligations shall be the lesser of (i) the maximum Credit Product Obligations
last reported to the Administrative Agent or (ii) the actual Credit Product
Obligations as calculated by the methodology reported to the Administrative
Agent for determining the amount due. The Administrative Agent shall have no
obligation to calculate the amount to be distributed with respect to any Credit
Product Obligations, and may request a reasonably detailed calculation of such
amount from the applicable Credit Product Provider. The allocations set forth in
this Section are solely to determine the rights and priorities of Administrative
Agent and Secured Parties as among themselves, and may be changed by agreement
among them without the consent of any Borrower. This Section is not for the
benefit of or enforceable by any Loan Party. 132



--------------------------------------------------------------------------------



 